Citation Nr: 1102485	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to August 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Waco, Texas  
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, in pertinent part, denied the Veteran's claim for service 
connection for hypertension.

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) at an October 2010 RO (Travel Board) hearing.  A 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A veteran's reports of a continuity of symptomatology 
can satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon at 83 (2006).  
The threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon at 83.

The Veteran's service treatment records document numerous blood 
pressure readings, some of which satisfy VA's diagnostic criteria 
for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2010).  Post-service treatment records document a 
diagnosis of hypertension and that medication had been prescribed 
to treated hypertension.  The Veteran testified that although he 
was not diagnosed with hypertension until approximately 2002, he 
had elevated blood pressure readings both during service and 
following service.  A VA examination is required to determine the 
nature and etiology of the Veteran's current hypertension.

During the October 2010 hearing, the Veteran testified that he 
has received treatment for his hypertension at the Bennett Clinic 
located at Fort Hood since his discharge from service.  Treatment 
records dated between August 2006 and October 2006 are located in 
the claims file.  Further records are potentially relevant to the 
claims, and VA has an obligation to seek them.  38 U.S.C.A. § 
5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's 
Tri-Care treatment records from the Bennett 
Clinic located at Fort Hood.  Treatment 
records dated between August 2006 and October 
2006 are located in the claims file; records 
outside of that date range should be 
requested.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file.

2.  Following the completion of the above-
development, the RO/AMC should afford the 
Veteran a VA examination to determine whether 
there exists a relationship between the 
Veteran's current hypertension and service. 
All indicated diagnostic testing should be 
performed.  The claims file including a copy 
of this remand must be made available to, and 
be reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
currently diagnosed hypertension (1) had its 
onset in service or is otherwise related to a 
disease or injury in active duty service, or 
(2) had its onset within one year of the 
Veteran's discharge from active duty service.

The examiner should provide a rationale for 
this opinion.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion

3.  The RO/AMC should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 




(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

